Title: From Alexander Hamilton to John Jay, [26–30 January 1799]
From: Hamilton, Alexander
To: Jay, John



[New York, January 26–30, 1799]
Dr. Sir

I have received your Letter of the 25th. Various circumstances have prevented my being ready to make the Report you desire. The Survey of the Port made while I was at Philadelphia was but partial; not extending beyond the Narrows. A survey of the lower part of the Bay, which presents some objects worthy of Consideration, was effected by some of the Commanders of the British Army—And is in the hands of a Mr. Hill, who holds it up at a higher price than I was willing to give. But what is of more importance, I have not yet been able to obtain the engineering assistance which I deem essential. On the whole Sir I must observe that this is a business of great intrinsic Difficulty requiring much more investigation and thought than there has yet been opportunity for, or than can be bestowed in time for offering any Specific plan to the Legislature.
